Citation Nr: 0027486	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  94-39 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an original evaluation greater than zero 
percent for a diverticulosis and irritable colon syndrome 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1949 
to September 1955, and from October 1955 to August 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 1993 rating decision by the New 
Orleans, Louisiana, Regional Office (RO), of the Department 
of Veterans Affairs (VA), which granted service connection 
and a noncompensable evaluation for diverticulosis of the 
colon.  Subsequently, a March 1997 Board decision was vacated 
by a July 1998 order of the United States Court of Appeals 
for Veterans Claims (formally the United States Court of 
Veterans Appeals), and this matter was next remanded in a 
December 1998 Board decision for additional development.  
That developmental action being complete, the case is again 
presented for our review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Diverticulosis is manifested primarily by moderate 
symptoms of diarrhea.  


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for diverticulosis 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.20, 4.114, Diagnostic Codes 7327, 7301, 
7319, 7323 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has presented a well-grounded claim for an 
increased disability evaluation for diverticulosis of the 
colon within the meaning of 38 U.S.C.A. § 5107(a).  When a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability the claim continues to be well grounded 
as long as the rating schedule provides for a higher rating 
and the claim remains open.  Shipwash v. Brown, 8 Vet.App. 
218, 224 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the statement of the case and 
supplemental statements of the case not as claims for an 
"increased" disability rating but rather as "Evaluation 
of" the service-connected disability.  More importantly, as 
noted above, the RO provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned for his service-
connected condition.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, the evidence most 
contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

Service medical records show that the appellant was treated 
in 1966 for diverticulosis.  A barium enema in January 1966 
demonstrated the presence of multiple diverticula along the 
sigmoid colon, and it was noted that the findings were those 
of diverticulosis.  The January 1969 retirement examination 
included an internal medicine consultation, which noted that 
the appellant had a known two year history of diverticulosis 
of the sigmoid that had been diagnosed by rectal bleeding and 
barium enema and that had been asymptomatic since.  It was 
reported that the appellant was not on medications.  
Evaluation of the abdomen revealed no masses or pain, and all 
lab studies were reported as normal.  The diagnosis was 
diverticulosis of the sigmoid colon, asymptomatic, which had 
not required medication.  The appellant was to continue to 
observe a low residue diet.  

At the January 1993 VA medical examination, evaluation of the 
appellant's rectum revealed small external and internal 
hemorrhoids with no bleeding.  The diagnoses included 
diverticulosis of the colon, by history.  A subsequent rating 
decision in April 1993 granted service connection for 
diverticulosis of the colon and assigned a noncompensable 
evaluation under Diagnostic Code 7327, from October 15, 1992.  

A December 1995 treatment record shows that the veteran 
complained of a "spastic colon" causing pencil thin stools, 
and that he complained of "acid indigestion" of two months 
duration, relieved by milk of magnesia.  He also reported 
that he had manifested bowel mucous with a small amount of 
bright red blood the day prior.  The impression was "spastic 
colitis ? [questionable]".  

A March 1996 treatment record shows that the veteran 
complained of mild diarrhea.  An April 1996 report shows that 
an air contrast barium enema showed diverticulosis.  

Records dated April 1997 show that the veteran complained of 
diarrhea, and that cholelithiasis without hydrops or ductal 
enlargement was shown.  A September 1997 record shows that 
the veteran complained of three to four loose stools per day.  
An undated gastroenterology record shows that the veteran 
complained of intermittent diarrhea.  

A June 1998 record shows that the veteran complained of 
"some persistent diarrhea".  Records dated July 1998 show 
that the veteran had a colonoscopy, removal of a polyp, and 
was assessed with diverticulosis, inflammation of the colon, 
and hemorrhoids.  A July 1998 gastroenterology record shows 
that testing revealed a large fold, "rule out carcinoma", 
and diverticulosis, and that the veteran complained of 
diarrhea.  A December 1998 record shows that the veteran 
complained of heartburn, upset stomach, and that he sometimes 
had loose stools.  

The report of the January 1999 VAE revealed a diagnosis of 
colon diverticulosis, and a history of diverticulitis.  The 
examiner noted that the veteran complained of chronic 
diarrhea.  In an addendum to that report, the examiner noted 
that normally, colon diverticulosis is asymptomatic, and when 
it gets infected (diverticulitis), it then becomes 
symptomatic.  

A May 1999 note shows that the veteran should be followed up 
for what may be ulcerative colitis.  

The report of an October 1999 VAE is also of record.  The 
examiner diagnosed diverticulosis, hemorrhoids, irritable 
colon syndrome, status post cholecystectomy for caliculi in 
1997, gastroesophageal reflux disorder, and status post 
removal colon polyp in 1998.  The examiner further found that 
although the veteran had no episodes of diverticulitis, he 
did have symptoms that are highly suggestive of irritable 
colon syndrome, and that the irritable colon syndrome was as 
least as likely as not to be related to his service-connected 
diverticulosis.  The irritable colon syndrome symptoms were 
found to occur about every four to six weeks.  

A November 1999 record shows that the veteran was assessed 
with diverticulosis, and that he complained of recurrent 
diarrhea, specifically, that he had loose stools three to 
four times per day, for the last three to four days, relived 
by an intake of milk of magnesia.   

Diverticulosis of the colon is rated by analogy to 
diverticulitis.  38 C.F.R. § 4.20.  Diverticulitis is rated 
as for irritable colon syndrome, peritoneal adhesions, or 
ulcerative colitis, depending upon the predominant disability 
picture.  38 C.F.R. § 4.114, Diagnostic Code 7327.  

When adhesions of the peritoneum are severe, as manifested by 
definite partial obstruction shown by X-ray, with frequent 
and prolonged episodes of severe colic distention, nausea, or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage, a 50 percent 
evaluation is assigned.  For moderately severe adhesions of 
the peritoneum, with partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain, a 30 percent evaluation is 
assigned.  If adhesions of the peritoneum are moderate, as 
demonstrated by pulling pain on attempting work or aggravated 
by movements of the body, or occasional episodes of colic 
pain, nausea, constipation (perhaps alternating with 
diarrhea), or abdominal distention, a 10 percent evaluation 
is assigned.  When adhesions of the peritoneum are mild, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.114, 
Diagnostic Code 7301.  Note: Ratings for adhesions will be 
considered when there is history of operative or other 
traumatic or infectious (intra-abdominal) process, and at 
least two of the following: disturbance of motility, actual 
partial obstruction, reflex disturbances, or presence of 
pain.  

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.) that is severe, as manifested by diarrhea, or 
alternating diarrhea and constipation, with more or less 
constant abdominal distress, is assigned a 30 percent 
evaluation.  When irritable colon syndrome is moderate, as 
demonstrated by frequent episodes of bowel disturbance with 
abdominal distress, a 10 percent evaluation is assigned.  
Mild irritable colon syndrome, as manifested by disturbances 
of bowel function with occasional episodes of abdominal 
distress, is assigned a noncompensable evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  

When ulcerative colitis is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complication such as liver abscess, a 100 percent evaluation 
is assigned.  Severe ulcerative colitis, demonstrated by 
numerous attacks a year and malnutrition, and only fair 
health during remissions, is assigned a 60 percent 
evaluation.  Moderately severe ulcerative colitis, as 
manifested by frequent exacerbations, is assigned a 
30 percent evaluation.  For ulcerative colitis that is 
moderate, with infrequent exacerbations, a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.114, Diagnostic Code 
7323.  

The appellant contends that his disability presents a 
continuous problem that requires monitoring of his diet 
during periods of rectal bleeding and medication to relax the 
colon.  

Although the veteran has a long history of colon disorders, 
he was most recently assessed in October 1999 with diarrhea 
every four to six weeks.  We note that the veteran avers that 
this finding is in error, as he avers frequent or near 
continuous diarrhea.  However, the medical evidence shows 
that he complained of mild diarrhea in March 1996, and of 
intermittent diarrhea in an undated treatment record 
associated with records dated in 1997.  In June 1998 he 
complained of some persistent diarrhea, however, in December 
1998, he stated that he sometimes had loose stools.  The 
January 1999 VAE report shows that he complained of chronic 
diarrhea, however, the November 1999 report shows that he 
complained of recurrent diarrhea of three to four days 
duration, that was relieved by milk of magnesia.  Although 
the medical evidence shows that asymptomatic diverticulosis 
has been assessed, and not diverticulitis, they also show 
that irritable colon syndrome has been assessed as due to the 
veteran's service-connected disorder.  Thus, a review of the 
evidence shows that the veteran's disorder more closely 
approximates a moderate irritable colon syndrome, as 
demonstrated by frequent episodes of bowel disturbance with 
abdominal distress, and that a 10 percent evaluation is 
appropriate.  

We also determine that a 30 percent evaluation under the 
criteria for irritable colon syndrome is not shown.  That is, 
the evidence does not show a severe disorder, as manifested 
by diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, so that a 30 
percent evaluation is appropriate. As explained above, the 
greater weight of the evidence shows that the veteran does 
not experience more or less constant distress but that it 
predominantly intermittent.  In addition the medical evidence 
does not show peritoneal adhesions, or a moderately severe 
ulcerative colitis disorder, so that greater evaluations 
could be assigned under those criteria.  In conclusion, the 
medical evidence shows only a moderate irritable colon 
syndrome, at least as shown by the March 1996 and subsequent 
medical evidence, so that a 10 percent evaluation is 
appropriate.  38 C.F.R. § 4.7 (1999).  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a 10 percent evaluation for a diverticulosis 
and irritable colon syndrome disability is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

